United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1004
                                  ___________

Anthony Pratt,                         *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Corrections Corporation of America     * District of Minnesota.
Corporate Headquarters; Prairie        *
Correctional Facility; Darin Swenson; *       [UNPUBLISHED]
Patrick O’Malley; W. Waldum;           *
P. Ronnings,                           *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: August 9, 2004
                               Filed: August 13, 2004
                                ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Inmate Anthony Pratt appeals the 28 U.S.C. § 1915A(b)(1) dismissal of his 42
U.S.C. § 1983 action. Upon de novo review, we conclude that the district court1
correctly dismissed Pratt’s access-to-courts claim because he did not allege that


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
defendants prevented him from asserting a claim in a “criminal appeal, postconviction
matter, or civil rights action seeking to vindicate basic constitutional rights.” See
Sabers v. Delano, 100 F.3d 82, 84 (8th Cir. 1996) (per curiam). Accordingly, we
affirm. See 8th Cir. R. 47B. We deny Pratt’s pending motions as moot.
                        ______________________________




                                         -2-